                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )
                                               )
v.                                             )
                                               )
SYLVIA HOFSTETTER,                             )                    No. 3:15-CR-27-TAV-DCP
COURTNEY NEWMAN,                               )
CYNTHIA CLEMONS,                               )
HOLLI WOMACK, and                              )
BENJAMIN RODRIGUEZ,                            )
                                               )
                      Defendants.              )

                               MEMORANDUM AND ORDER

              All pretrial motions in this case have been referred to the undersigned pursuant to

28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

District Court as may be appropriate. This case came before the undersigned for a motion hearing

on the Motion to Continue Trial [Doc. 453], filed by Defendant Hofstetter on April 3, 2019, and

the Defendants’ Joint Motion to Continue Defense Expert Substantive Report Disclosure Deadline,

filed on April 5, 2019, by Defendants Hofstetter, Newman, Clemons, and Womack. Assistant

United States Attorneys Tracy L. Stone and Kelly Kathleen Pearson appeared on behalf of the

Government. Attorneys Charles C. Burks, Jr., and Loretta G. Cravens represented Defendant

Sylvia Hofstetter, who was also present. Attorneys Christopher J. Oldham and Mark E. Brown

represented Defendant Courtney Newman. Attorneys Randall E. Reagan and Cullen Michael

Wojcik represented Defendant Cynthia Clemons. Attorney Christopher Rodgers represented

Defendant Holli Womack. Attorney Roderick D. Vereen participated by telephone on behalf of

Defendant Benjamin Rodriguez.
               Defendant Hofstetter asks [Doc. 453] the Court to continue the June 11 trial in this

case for four primary reasons: (1) The Defendants’ need to retain a medical doctor as an expert

witness; (2) her counsels’ need to review certain discovery; (3) her counsels’ need to obtain

exculpatory records from the Tennessee Department of Health regarding the inspection of the

clinics in this case; and (4) her need for additional time to complete a database organizing the

discovery for the Defendants’ use at trial. She argues that a trial continuance is in the interest of

justice, because this case is complex, and that the denial of a continuance would result in a

miscarriage of justice and would deny defense counsel the reasonable time necessary to make

adequate preparations for trial.     See 18 U.S.C. § 3161(h)(7)(A)-(B)(i), -(ii), & -(iv).      The

Government strenuously opposes [Doc. 460] a trial continuance, arguing that Defendant Hofstetter

has had over four years to obtain experts and prepare for trial and that discovery in this case has

been timely and thorough. Defendant Hofstetter responds [Doc. 464] that some discovery has

been furnished recently, that counsel has not been able to review some discovery due to problems

with computer software, and that the Government has yet to copy and furnish some discovery. She

contends that a continuance is necessary for a fair trial in this case.

               At the April 9 motion hearing, the Court heard argument and received exhibits on

the matter of a trial continuance. Mr. Reagan joined in the Motion to Continue on behalf of

Defendant Clemons, on the issue of the need for a medical expert. Mr. Vereen related that

Defendant Rodriguez does not object to a trial continuance. Mr. Oldham and Mr. Rodgers took

no position on the motion on behalf of Defendants Newman and Womack. Mr. Burks related that

he would be talking with a potential medical expert the next day about whether this doctor would

review the files and prepare a report for the Defendants. The Court took the matter of a trial




                                                   2
continuance under advisement. Mr. Burks will advise the Court about whether the Defendants

have been able to retain a medical expert at the motion hearing on April 18, 2019.

               The Court also addressed the joint request [Doc. 461] by Defendants Hofstetter,

Newman, Clemons, and Womack, to delay disclosure of the substantive reports of their two

disclosed experts until the Court’s ruling on the motion to continue. By way of background, the

Court observes that on January 14, 2019, the Court granted [Doc. 411] the Defendants’ unopposed

motions to extend the deadline for filing defense expert disclosures, pursuant to Federal Rule of

Criminal Procedure 16(b)(1)(C), from January 7 to February 6, 2019.1 At that time, the Court also

reset the deadline for filing motions challenging experts (“Daubert motions”) to March 15, 2019,

and stated that it would reset the motion hearing for all Daubert motions to a date on the week of

April 15. On February 6, 2019, the Defendants filed a Joint Notice of Expert Testimony Pursuant

to Rule 16 of the Federal Rules of Criminal Procedure [Doc. 421], providing notice of Dr. Jonathan

L. Arden, forensic pathologist and medical examiner, and James Darren McCoy, a nurse

practitioner and educator. With regard to both of the Defendants’ experts, the Notice states that

the Defendants will file, as a supplemental disclosure, reports more fully setting forth the experts’

testimony, as soon as the reports are completed by the experts.

               At a February 13 motion hearing on pretrial motions, the Court directed counsel to

confer and agree on a date on the week of April 15 for the Daubert motion hearing. The parties

appeared on February 25 for a continuation of the motion hearing, and the Court set a Daubert

motion hearing for April 18, 2019, at 9:30 a.m. At that time, AUSA Stone noted that the

Government was still awaiting the disclosure of the substantive reports of defense experts and



1
  The Court notes that the Defendants’ disclosure deadline had been extended and reset several
times prior to this, as a part of previous trial continuances and with the entry of new Defendants
into the case.
                                                 3
might not be able to file Daubert motions by the March 15 deadline, depending on when the

substantive reports are received. Mr. Wojcik stated that the Defendants have disclosed the identity

of their experts and the general substance of their anticipated testimony but confirmed that they

have not disclosed the experts’ reports. Mr. Wojcik stated that the experts are working intently on

these reports.

                 On March 15, 2019, the Defendants filed a joint Daubert motion [Doc. 444], asking

to exclude the testimony of certain Government experts and the DOMEX report.2 No Daubert

motions were filed on behalf of the Government.

                 The Court conducted a telephone conference with counsel on March 28, 2019, to

learn the status of the disclosure of the Defendants’ expert reports. Defense counsel related that

Dr. Alden anticipated completing his report by mid-to-late next week and that Mr. McCoy’s report

would be available any day now.3 Based upon the limited information the Court received in the

telephone conference, the Court amended [Doc. 460] the schedule, requiring the Defendants to

disclose the substantive expert reports by April 5, 2019. The Court set a new, expedited deadline

of April 12, 2019, for any Daubert motions by the Government, and a new deadline of 5:00 p.m.,

on April 17, 2019, for responding to all Daubert motions [Docs. 157, 199, 444, and any motions




2
  Also pending is the Defendants’ Joint Motion to Exclude Reported Expert Opinions [Doc. 157],
filed on May 5, 2017, and seeking to exclude the testimony of Special FBI Agent Stanley N. Jones.
Defendants were permitted [Doc. 222] to file a supplement [Doc. 199] to this motion on June 30,
2017. The Court held this motion in abeyance through several continuances of the Daubert motion
deadline and hearing. The Court will hear this motion at the Daubert motion hearing on April 18,
2019.
3
 The Court notes that the counsel communicating with these defense experts were not able to
participate in the telephone conference, but other defense counsel related what they understood to
be the situation with the expert reports.
                                                 4
filed by April 12]. The motion hearing on all Daubert motions remained set for April 18, 2019,

but the time was changed to 10:00 a.m.

               On April 5, 2019, the Defendants filed the Joint Motion to Continue Defense Expert

Substantive Report Disclosure Deadline [Doc. 461], asking to continue the April 5 deadline for

disclosing their expert reports until the Court rules on the motion to continue the trial. The motion

states that a trial continuance will necessarily affect all deadlines going forward and notes that the

Court stayed [Doc. 457] the Government’s April 3 deadline for early disclosure of Jencks Act

materials, until it rules on the motion to continue the trial. The motion also hints at the possibility

that the expert reports are not complete, stating that the “Defendants have worked jointly and

diligently with their noticed experts . . . to complete their substantive reports, and have made

significant progress” [Doc. 461, p.1]. The Government responded [Doc. 463] in opposition to this

motion, arguing that the Defendants should be ordered to disclose their expert reports immediately

and that no valid reason exists for continuing this deadline.

               At the April 9 motion hearing, Mr. Wojcik stated that the expert reports of Dr.

Alden and Mr. McCoy are in draft form and will be disclosed by the end of the week, if not sooner.

He stated that Mr. McCoy requested additional information and is supplementing his draft report.

The Court set a deadline of April 12, 2019, for Defendants to disclose the substantive expert reports

of Dr. Alden and Mr. McCoy. The Government’s April 12 deadline for filing Daubert motions is

cancelled, to be reset, if necessary, at the April 18 motion hearing. The Court asked the

Government to review the expert reports and advise the Court at the April 18 hearing as to whether

a new deadline for Daubert motions is needed.

               Accordingly, the Court ORDERS as follows:

               (1) The motion [Doc. 453] to continue the June 11 trial date in this
                   case is taken under advisement;

                                                  5
(2) The Joint Motion to Continue Defense Expert Substantive
    Report Disclosure Deadline [Doc. 461] is DENIED in part, in
    that the Court will not hold this deadline in abeyance until it
    rules on the motion for a new trial;

(3) The Defendants are to disclose the substantive expert reports of
    their two noticed experts on or before April 12, 2019;

(4) The Government’s responses to the pending Daubert motions
    [Docs. 157, 199, & 444] filed by the Defendants are due on or
    before 5:00 p.m., on April 17, 2019; and

(5) The Court will hold a motion hearing on the pending Daubert
    motions [Docs. 157, 199, & 444] on April 18, 2019, at 10:00
    a.m. At this hearing, counsel for Defendant Hofstetter will also
    advise the Court of whether the Defendants will retain an
    additional medical expert and counsel for the Government will
    advise the Court on the need for a schedule to litigate any
    Daubert motions by the Government.

IT IS SO ORDERED.

                                             ENTER:


                                             ______ _______________________
                                             Debra C. Poplin
                                             United States Magistrate Judge




                                 6
